Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
There is no support in the record for petitioner’s claim that he was denied a fair and impartial hearing. The decision to revoke the visitation privileges of petitioner’s wife was independent of the hearing on the disciplinary charges against petitioner and was not part of the determination now being challenged. There is also no evidence to support petitioner’s claim of bias or that the outcome of the hearing flowed from the alleged bias. In addition, the misbehavior report, coupled with the testimony presented at the hearing, constitute substantial evidence to support the finding of guilt. Any questions of credibility were for the Hearing Officer to resolve. Petitioner’s remaining arguments have been reviewed and rejected as unpersuasive.
Mikoll, J. P., Mercure, Crew III, Weiss and Yesawich Jr., JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.